IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barbara J. Anderson,                           :
                  Petitioner                   :
                                               :
               v.                              :    No. 932 C.D. 2021
                                               :
Unemployment Compensation                      :    Submitted: June 24, 2022
Board of Review,                               :
                 Respondent                    :


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                          FILED: August 29, 2022


               Barbara J. Anderson (Claimant) petitions for review of the adjudication of
the Unemployment Compensation (UC) Board of Review (Board) affirming the
Referee’s Decision/Order dated July 27, 2021, dismissing her appeal as untimely under
Section 501(e) of the Pennsylvania Unemployment Compensation Law (Law).1 For
the following reasons, we affirm.
                                Facts and Procedural History
               Claimant filed an application for UC benefits on March 22, 2020. The
UC Service Center issued four Notices of Determination (determinations) with a
mailing date of November 18, 2020, finding Claimant ineligible for benefits pursuant
to Section 401(c) of the Law, assessing a non-fault overpayment pursuant to Section

      1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §801(c).
804(b),2 denying Federal Pandemic Unemployment Compensation (FPUC) benefits
pursuant to Section 2104(b)(1) of the CARES Act,3 and assessing a non-fraud
overpayment pursuant to Section 2104(f) of the CARES Act. (Finding of Fact (F.F.)
1; Reproduced Record (R.R.) at 5a-8a.) The determinations were mailed to Claimant’s
last known postal address. (F.F. 2; R.R. at 1a-3a., 5a-8a; Certified Record (C.R.) at
84.)   The determinations were not returned by the postal authorities as being
undeliverable. (F.F. 3; R.R. at 1a-3a.) The determinations informed Claimant that she
had 15 days from the mailing date in which to file an appeal if she disagreed with the
decisions; the last date on which a valid appeal could be filed was December 3, 2020.
(F.F. 4; R.R. at 5a-8a.) Claimant filed an appeal on February 15, 2021, 62 days after
the 15-day deadline, and a referee hearing was scheduled to address the same. (F.F. 5;
R.R. at 9a-11a; C.R. at 55-80.)
                               Hearing before the Referee
              A referee hearing was held on March 31, 2022 at which time Claimant
testified and her employer, Performance Group, LLC, (Employer) had one witness,
Sophine Grayson.       At the start of the hearing, Referee Melissa Shiel (Referee)
explained that the issue was whether Claimant complied with Section 501(e) of the
Law, which provides an appeal must be filed within 15 days of the issuance of a
determination for the appeal to be considered timely. She advised the parties that
“failure to comply with that requirement will result in the determination becoming final
and binding, and in those cases [she does] not have the jurisdiction or authority to
address the issue that was intended to be appealed.” (C.R. at 84.) When the Referee



       2
         43 P.S. § 874(b).
       3
         Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136, Mar. 27, 2020, 134
Stat. 281 §2104(b)(1).
                                               2
questioned Claimant about why her appeal was not filed within the 15-day deadline,
Claimant responded as follows:
            R [Referee] …Well, my question is when did you receive
            these determinations? That’s my question. They were dated
            November 18th. When did you get them?
            C [Claimant] I have no idea when [inaudible] I got them.
            R [Referee] Why did you wait until February 15th, 2021 to file
            your Appeal?
            C [Claimant] Because I do not understand anything at all
            about unemployment. My sister who took my claim for me,
            March 20th [sic] and they started sending me the checks
            at your thing as an overpayment and then in May I was
            collecting unemployment because that would have been
            my time off the cycle.
            R [Referee] Okay, but this has to do [sic] whether or not you
            filed an Appeal on time, Ms. Anderson, and that’s why I’m
            asking those questions. Did you receive the Determinations that
            were dated November 18th?
            C [Claimant] I can’t swear to it. I’m not going to say at all.
            R [Referee] And what’s the reason that you waited -- that you
            didn’t file the Appeal by December 3rd? Why did you wait until
            February 15th to file the Appeal?
            C [Claimant] You’re throwing dates at me, and I’m not sure
            when I did what or when I didn’t do.
            R [Referee] That’s the issue in front of me has to do with those
            dates, Ms. Anderson. That’s why I’m asking about those dates.
            C [Claimant] I know I received paperwork. I don’t know if
            I received a Notice of Appeal. I did get an overpayment and
            the thing here. And let me see what else I got. I got the –
            number three it says I got a Notice of – let’s see, what is it,
            Determination Pension.
            R [Referee] Right, this is the determination that the
            [Pennsylvania] Department [of Labor & Industry, Office of
            Unemployment Compensation Benefits (Department)] denied

                                         3
benefits under Section 401(c) of the Law stating that you were
ineligible for benefits for failure to provide requested
information.
C [Claimant] Hey, Phil, did all of this paperwork come
together back then or no?
R [Referee] Ms. Anderson, they’re dated November 18th.
That’s what I have in front of me and that’s why I’m asking
the questions that I’m asking. I don’t work for the Service
Center. I work for the Board ....So the Department provided
the evidence that the Determinations were mailed November
18th, that you had until December 3rd to file your Appeal, so
I’m asking you why you didn’t file your Appeal by December
3rd. Why did you wait until February 15th?
C [Claimant] Because I do not understand this stuff. That’s
why I acquired two different people to help me.
R [Referee] Okay. Any....
C [Claimant] [Inaudible]
R [Referee] Well, you don’t have to file an Appeal by a
computer.
C [Claimant] Well, I don’t know anything about filing
Appeals about anything to be honest with you. I’m sorry,
I’m old school.
R [Referee] Okay, but the issue in front of me that is -- that I
have to address first before the overpayment and the denial of
benefits is why you didn’t file on time, so that is something that
is strictly followed, is that 15-day rule, law.
C [Claimant] The one well you sent when I got the received
the information that I was overpaid [sic]. It said you will
be held responsible because of the non-fault on my part,
and that’s why I didn’t do anything else after that. The
next time I did something was when I went to see our HR
representative and asked for her help because I have no
clue what’s going on.
R [Referee] Okay. Anything else, Ms. Anderson?
C [Claimant] Not that I can think of.
                              4
(C.R. at 89-91.) (emphasis added.)
              The Referee determined that Claimant received the determinations but
failed to timely file an appeal within the mandatory 15-day timeframe. (F.F. 5; C.R. at
96.) She further found that Claimant was not misinformed in any way or misled
regarding the right of appeal or the need to appeal, therefore, Claimant’s Petition for
Appeal was dismissed by decision and order dated April 5, 2021. (F.F. 6; C.R. at 96.)
On April 16, 2021, Claimant filed a timely appeal from the Decision/Order of the
Referee to the Board.
                            Claimant’s Appeal to the Board
              Upon review of the record, the Board determined that “Claimant failed to
establish a sufficient reason to treat her appeal as timely.” (Board’s Order; C.R. at
106.) It further determined that her “subjective misunderstanding or confusion related
to straightforward appeal language in an unemployment compensation notice is not a
legitimate reason for the enlargement of time to appeal.” Id. The Board concluded the
Referee’s finding that Claimant’s appeal was untimely was sound under the Law;
therefore, it adopted and incorporated the same into its decision dated July 27, 2021.4
Claimant now appeals to this Court.
                                         Discussion
                   A. Claimant’s Entitlement to Nunc Pro Tunc Relief
              On appeal, Claimant contends she did not receive the Notices of
Determination, thus constituting good cause for the late appeal. However, as the Board




       4
          The Board added to the Referee’s Findings of Fact 1 that the determinations not only
disqualified Claimant from receiving UC benefits, but they assessed her an overpayment as well.
                                              5
notes, Claimant relies on one line in the transcript without taking into consideration the
entirety of her testimony.5
               Section 501(e) of the Law provides for 15 days to file an appeal from a
determination issued by the Department.                    United States Postal Service v.
Unemployment Compensation Board of Review, 620 A.2d 572, 573 (Pa. Cmwlth.
1993).6 “[F]ailure to file an appeal within [15] days, without an adequate excuse for
the late filing, mandates dismissal of the appeal.” Id. This 15-day time limit is
mandatory so if an appeal is not timely filed within the specified time period, the
determination becomes final, and “the Board does not have the requisite jurisdiction to
consider the matter.” Autry v. Unemployment Compensation Board of Review, 271
A.3d 544 (Pa. Cmwlth. 2021) (unpublished table decision) (citing Shea v.
Unemployment Compensation Board of Review, 898 A.2d 31, 33 (Pa. Cmwlth. 2006)).
               An appeal nunc pro tunc may be allowed when there is (1) fraud or some
breakdown in the administrative authority’s operation; (2) non-negligent conduct of an
attorney or his staff; or (3) non-negligent conduct of the claimant.                      Hessou v.
Unemployment Compensation Board of Review, 942 A.2d 194, 197 (Pa. Cmwlth.
2008). The non-negligent standard means conduct that is beyond the control of the
claimant. Id. at 198. Simply stating that the notice was not received is not a sufficient




       5
         This Court’s standard of review is limited to a determination of whether constitutional rights
were violated, an error of law was committed, or necessary findings of fact are supported by
substantial competent evidence. Cummins v. Unemployment Compensation Board of Review, 207
A.3d 990, 997 n.4 (Pa. Cmwlth. 2019). Further, where, as here, a petitioner fails to challenge the
Board’s factual findings, they are conclusive on appeal. Gibson v. Unemployment Compensation
Board of Review, 760 A.2d 492 (Pa. Cmwlth. 2000).
       6
         See also 34 Pa. Code §101.82(a). (An appeal shall be filed “on or before the 15[th] day after
the date on which notification of the decision of the Department was delivered personally to the
appellant or mailed to him at his last known post office address”).
                                                  6
reason for extending the time for filing an appeal. ATM Corp. of Am. v. Unemployment
Compensation Board of Review, 892 A.2d 859, 864 (Pa. Cmwlth. 2006).
               On November 18, 2020, the Department mailed four determinations to
Claimant.7 As the Board found and this Court now agrees, Claimant’s testimony in its
entirety shows that she received a pension determination and an overpayment
determination, which she understood to be non-fault and her responsibility, and that
she did not “do anything after that” because she does not “understand this stuff.” The
record here, including the testimony of Claimant, supports the Board’s finding that
Claimant received the notices and filed an untimely appeal. Claimant has not offered
any evidence or basis for this Court to find the Board abused its discretion.
                Claimant argues that “[she] also file[d] appeal [sic] for 11-18-20 due to
never receiving a determination” (R.R. at 10a), but as the Board found, Claimant’s
testimony did not establish that she did not receive the determinations.8 Claimant


       7
           Claimant argues that the Claim Record notes the mailing date of the determinations as
November 17, 2020, instead of November 18, 2020, thus calling into question whether the
determinations were mailed at all. (Claimant’s Brief at 12.) However, proof of mailing is only
required “in the face of a challenge.” Douglas v. Unemployment Compensation Board of Review,
151 A.3d 1188, 1193 (Pa. Cmwlth. 2016). At no point during the Referee hearing or in her appeal to
the Board did Claimant assert that the determinations were not mailed. Claimant raises this argument
for the first time on appeal to this Court and, therefore, it is waived. Nevertheless, the Claim Record
shows in the far-right column under “Determinations and Appeals” that the determinations were
mailed on “201118” or November 18, 2020. (C.R. at 5.) Thus, there is a subsequent notation in the
file indicating that the notices were, in fact, mailed, raising the presumption of receipt. See Douglas.
         8
            Claimant also asserts that her reporting of the vacation pay to the Service Center on
December 15, 2020, proves that she did not receive the determinations because if she had, she would
not have done this. (Claimant’s Brief at 11.) However, we agree with the Board that
         “Claimant testified several times that she was confused and did not know what she
         was doing. Therefore, she may have reported vacation pay regardless of the
         ineligible determinations. She also maybe reported the vacation pay hoping the
         determinations would be subsequently reversed either on appeal or when she
         provided the requested information. Such inferences are for the Board to make, but
(Footnote continued on next page…)
                                                   7
contends that Barsky v. Unemployment Compensation Board of Review, 261 A.3d 1112
(Pa. Cmwlth. 2021), entitles her to nunc pro tunc relief. (Claimant’s Brief at 16-18.)
In Barsky, the claimant mailed her appeal on June 2, 2020, the final day to appeal the
determination, and the Service Center received the appeal on June 4, 2020. Because
the claimant’s appeal lacked a postmark or meter mark, the referee determined the
claimant’s appeal was untimely pursuant to Section 101.82 of the Board’s regulations,
34 Pa. Code § 101.82, as the date of the appeal is determined by the date the appeal is
received. Id. This Court noted that “Section 101.82 of the Board’s regulations ‘does
not recognize placing an appeal in the mail as the initiation of the appeal’; rather,
Section 101.82 places significance on the date of the postmark, meter mark, USPS
Form 3817, or certified mail receipt, and, in their absence, the date the appeal is
received by the Board.” Id. at 1118.
                Barsky is clearly distinguishable from the case at hand. Before the
Referee, Claimant testified that she did not file an appeal until February 2021 because
she did not understand what she was receiving. Not only is this distinguishable from
Barsky, but it is insufficient cause for a late appeal. Williamson v. Commonwealth of
Pennsylvania, Department of Transportation, Bureau of Driving Licensing, 129 A.3d
597,      602      (Pa.     Cmwlth.        2015)       (holding       licensee’s      subjective
misunderstanding/confusion regarding the appeal language in the Bureau’s notice of
suspension cannot by itself justify an extension of the statutory appeal period). For
these reasons, we discern no error by the Board in dismissing Claimant’s appeal as
untimely.

      it did not.” Claimant’s reliance on Employer’s testimony that it did not receive the
      determinations is likewise misplaced.
(Claimant’s Brief at 14.) However, as noted by the Board, it could have made the inference from
Employer’s testimony that the determinations were not mailed, but it did not. Instead, it accepted
Claimant’s testimony that she received the determinations but did not know what to do with them.
                                                8
Accordingly, the Board’s decision is affirmed.


                             ________________________________
                             PATRICIA A. McCULLOUGH, Judge




                             9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barbara J. Anderson,               :
                  Petitioner       :
                                   :
            v.                     :    No. 932 C.D. 2021
                                   :
Unemployment Compensation          :
Board of Review,                   :
                 Respondent        :



                                ORDER


            AND NOW, this 29th day of August, 2022, the decision of the
Unemployment Compensation Board of Review is hereby AFFIRMED.




                                       ________________________________
                                       PATRICIA A. McCULLOUGH, Judge